Exhibit BIMINI MORTGAGE MANAGEMENT, INC., as Issuer INDENTURE Dated as of October 5, 2005 WILMINGTON TRUST COMPANY, as Trustee FIXED/FLOATING RATE JUNIOR SUBORDINATED DEBENTURES DUE 1235483.1 Bimini Mortgage Management, Inc./Indenture TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS1 1 Section 1.1. Definitions. 1 ARTICLE II. DEBENTURES 7 Section 2.1. Authentication and Dating. 7 Section 2.2. Form of Trustee’s Certificate of Authentication. 8 Section 2.3. Form and Denomination of Debentures. 8 Section 2.4. Execution of Debentures. 8 Section 2.5. Exchange and Registration of Transfer of Debentures. 9 Section 2.6. Mutilated, Destroyed, Lost or Stolen Debentures. 11 Section 2.7. Temporary Debentures. 11 Section 2.8. Payment of Interest and Additional Interest. 12 Section 2.9. Cancellation of Debentures Paid, etc. 13 Section 2.10. Computation of Interest. 13 Section 2.11. Reserved. 14 Section 2.12. CUSIP Numbers. 14 ARTICLE III. PARTICULAR COVENANTS OF THE COMPANY 15 Section 3.1. Payment of Principal, Premium and Interest; Agreed Treatment of the Debentures. 15 Section 3.2. Offices for Notices and Payments, etc. 15 Section 3.3. Appointments to Fill Vacancies in Trustee’s Office. 15 Section 3.4. Provision as to Paying Agent. 16 Section 3.5. Certificate to Trustee. 16 Section 3.6. Additional Sums. 17 Section 3.7. Compliance with Consolidation Provisions. 17 Section 3.8. Limitation on Dividends. 17 Section 3.9. Covenants as to the Trust. 17 ARTICLE IV. SECURITYHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE 18 Section 4.1. Securityholders’ Lists. 18 Section 4.2. Preservation and Disclosure of Lists. 18 ARTICLE V. REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS UPON AN EVENT OF DEFAULT 19 Section 5.1. Events of Default. 19 Section 5.2. Payment of Debentures on Default; Suit Therefor. 20 Section 5.3. Application of Moneys Collected by Trustee. 22 Section 5.4. Proceedings by Securityholders. 22 Section 5.5. Proceedings by Trustee. 23 Section 5.6. Remedies Cumulative and Continuing; Delay or Omission Not a Waiver. 23 Section 5.7. Direction of Proceedings and Waiver of Defaults by Majority of Securityholders. 23 Section 5.8. Notice of Defaults. 24 Section 5.9. Undertaking to Pay Costs. 24 ARTICLE VI. CONCERNING THE TRUSTEE 24 Section 6.1. Duties and Responsibilities of Trustee. 24 Section 6.2. Reliance on Documents, Opinions, etc. 25 Section 6.3. No Responsibility for Recitals, etc. 26 Section 6.4. Trustee, Authenticating Agent, Paying Agents, Transfer Agents or Registrar May Own Debentures. 26 Section 6.5. Moneys to be Held in Trust. 26 Section 6.6. Compensation and Expenses of Trustee. 26 Section 6.7. Officers’ Certificate as Evidence. 27 Section 6.8. Eligibility of Trustee. 27 Section 6.9. Resignation or Removal of Trustee 28 Section 6.10. Acceptance by Successor Trustee. 29 Section 6.11. Succession by Merger, etc. 29 Section 6.12. Authenticating Agents. 30 ARTICLE VII. CONCERNING THE SECURITYHOLDERS 31 Section 7.1. Action by Securityholders. 31 Section 7.2. Proof of Execution by Securityholders. 31 Section 7.3. Who Are Deemed Absolute Owners. 31 Section 7.4. Debentures Owned by Company Deemed Not Outstanding. 32 Section 7.5. Revocation of Consents; Future Holders Bound. 32 ARTICLE VIII. SECURITYHOLDERS’ MEETINGS 32 Section 8.1. Purposes of Meetings. 32 Section 8.2. Call of Meetings by Trustee. 33 Section 8.3. Call of Meetings by Company or Securityholders. 33 Section 8.4. Qualifications for Voting. 33 Section 8.5. Regulations. 33 Section 8.6. Voting. 33 Section 8.7. Quorum; Actions. 34 ARTICLE IX. SUPPLEMENTAL INDENTURES 34 Section 9.1. Supplemental Indentures without Consent of Securityholders. 34 Section 9.2. Supplemental Indentures with Consent of Securityholders. 36 Section 9.3. Effect of Supplemental Indentures. 36 Section 9.4. Notation on Debentures. 37 Section 9.5. Evidence of Compliance of Supplemental Indenture to be Furnished to Trustee. 37 ARTICLE X. REDEMPTION OF SECURITIES 37 Section 10.1. Optional Redemption. 37 Section 10.2. Special Event Redemption. 37 Section 10.3. Notice of Redemption; Selection of Debentures. 37 Section 10.4. Payment of Debentures Called for Redemption. 38 ARTICLE XI. CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE 38 Section 11.1. Company May Consolidate, etc., on Certain Terms. 38 Section 11.2. Successor Entity to be Substituted. 39 Section 11.3. Opinion of Counsel to be Given to Trustee. 39 ARTICLE XII. SATISFACTION AND DISCHARGE OF INDENTURE 39 Section 12.1. Discharge of Indenture. 39 Section 12.2. Deposited Moneys to be Held in Trust by Trustee. 40 Section 12.3. Paying Agent to Repay Moneys Held. 40 Section 12.4. Return of Unclaimed Moneys. 40 ARTICLE XIII. IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS 40 Section 13.1. Indenture and Debentures Solely Corporate Obligations. 40 ARTICLE XIV. MISCELLANEOUS PROVISIONS 41 Section 14.1. Successors. 41 Section 14.2. Official Acts by Successor Entity. 41 Section 14.3. Surrender of Company Powers. 41 Section 14.4. Addresses for Notices, etc. 41 Section 14.5. Governing Law. 41 Section 14.6. Evidence of Compliance with Conditions Precedent. 41 Section 14.7. Table of Contents, Headings, etc. 42 Section 14.8. Execution in Counterparts. 42 Section 14.9. Separability. 42 Section 14.10. Assignment. 42 Section 14.11. Acknowledgment of Rights. 42 ARTICLE XV. SUBORDINATION OF DEBENTURES 42 Section 15.1. Agreement to Subordinate. 42 Section 15.2. Default on Senior Indebtedness. 43 Section 15.3. Liquidation, Dissolution, Bankruptcy. 43 Section 15.4. Subrogation. 44 Section 15.5. Trustee to Effectuate Subordination. 45 Section 15.6. Notice by the Company. 45 Section 15.7. Rights of the Trustee; Holders of Senior Indebtedness. 45 Section 15.8. Subordination May Not Be Impaired. 46 Exhibit A Form of Fixed/Floating Rate Junior Subordinated Debenture Exhibit B Form of Certificate to Trustee 1235483.1 Bimini Mortgage Management, Inc./Indenture THIS INDENTURE, dated as of October 5, 2005, between Bimini Mortgage Management, Inc., a Maryland corporation (the “Company”), and Wilmington Trust Company, a Delaware banking corporation, as debenture trustee (the “Trustee”). WITNESSETH: WHEREAS, for its lawful corporate purposes, the Company has duly authorized the issuance of its Fixed/Floating Rate Junior Subordinated Debentures due 2035 (the “Debentures”) under this Indenture to provide, among other things, for the execution and authentication, delivery and administration thereof, and the Company has duly authorized the execution of this Indenture; and WHEREAS, all acts and things necessary to make this Indenture a valid agreement according to its terms, have been done and performed; NOW, THEREFORE, This Indenture Witnesseth: In consideration of the premises, and the purchase of the Debentures by the holders thereof, the Company covenants and agrees with the Trustee for the equal and proportionate benefit of the respective holders from time to time of the Debentures as follows: ARTICLE I. DEFINITIONS Section 1.1.Definitions. The terms defined in this Section1.1 (except as herein otherwise expressly provided or unless the context otherwise requires) for all purposes of this Indenture and of any indenture supplemental hereto shall have the respective meanings specified in this Section1.1.All accounting terms used herein and not expressly defined shall have the meanings assigned to such terms in accordance with generally accepted accounting principles and the term “generally accepted accounting principles” means such accounting principles as are generally accepted in the United States at the time of any computation.The words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. “Additional Interest” means the interest, if any, that shall accrue on any amounts payable on the Debenture, the payment of which has not been made on the applicable Interest Payment Date or otherwise and which shall accrue at the rate per annum specified or determined as set forth in Section2.8, in each case to the extent legally enforceable. “Additional Sums” has the meaning set forth in Section3.6. “Affiliate” has the same meaning as given to that term in Rule405 of the Securities Act or any successor rule thereunder. “Authenticating Agent” means any agent or agents of the Trustee which at the time shall be appointed and acting pursuant to Section6.12. “Bankruptcy Law” means Title11, U.S. Code, or any similar federal or state law for the relief of debtors. “Board of Directors” means the board of directors or the executive committee or any other duly authorized designated officers of the Company. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification and delivered to the Trustee. “Business Day” means any day other than a Saturday, Sunday or any other day on which banking institutions in New York City or Wilmington, Delaware are permitted or required by any applicable law or executive order to close. 1235483.1 Bimini
